DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see remarks page 6, filed May 24, 2022, with respect to the objection to claims 2-3, 6-8, 11 and 15-18, rejections of claims 1, 9-10 and 13 under 35 U.S.C. 102 and claims 4-5, 12 and 14 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 10 have been amended to incorporate the allowable subject matter of claims 6 and 11, respectively. The objections and rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-10 and 12-18 are allowed (the claims renumbered 1-16, respectively).
	Regarding claim 1, the prior art fails to anticipate or render obvious further wherein the labeled training data is obtained from a DHI database, said DHI database comprising two or more entries, each entry corresponding to initial geophysical data obtained from a previously analyzed subsurface formation or from a synthetically generated dataset representing a subsurface formation; and further wherein each entry comprises (i) identification of DHI of the initial geophysical data in combination with all other limitations as presented by Applicant.
	Regarding claim 10, the prior art fails to anticipate or render obvious wherein the collection of labeled training data is obtained from a DHI database, said DHI database comprising two or more entries, each entry corresponding to initial geophysical data obtained from a previously analyzed subsurface formation or from a synthetically generated dataset representing a subsurface formation; and further wherein each entry comprises (i) identification of DHI of the initial geophysical data and (ii) DHI attribute ratings associated with the identified DHI in combination with all other limitations as presented by Applicant.
	Claims 2-5, 7-9 and 12-18 are allowed by virtue of their dependence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Wrobel et al. in U.S. Patent Publication 2014/0303896 teaches “Method for automated and quantitative assessment of multiple direct hydrocarbon indicators ("DHI's") extracted from seismic data. DHI's are defined in a quantitative way (33), making possible a method of geophysical prospecting based on quantification of DHI anomalies. Instead of working in a particular spatial region of seismic data pre-defined as a hydrocarbon opportunity, the present invention works on entire data volumes derived from the measured seismic data (31), and identifies opportunities based on quantified DHI responses. In some embodiments, a series of algorithms utilizes the geophysical responses that cause DHI's to arise in seismic data to search entire data sets and identify hydrocarbon leads based on the presence of individual and/or combinations of DHI's (34)” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865